Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Allowance is responsive to the communication received 03/11/2021.

Claim Status
Claim(s) 1-4, 6-20 and 23-31 are currently pending.
Claim(s) 18-20 and 23-31 have been canceled herein by examiner's amendment.
Claim(s) 1-4 and 6-17 are allowed, now renumbered as 1-16.

Election/Restrictions
	Applicant’s election in the reply filed on 03/11/2021 of group I, claims 1-4 and 6-17 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  The Species Election requirement mailed 1/11/2021 has been withdrawn because all the species depend from or otherwise require all the limitations of allowable generic claim 1.  All of the Species Election Requirements have been withdrawn therefore examination has been extended to include all species within the allowed claims.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
As noted above the Applicant elected group I without traverse.
The application has been amended as follows:
In the claims:
Claims 18-20. (cancel)
Claims 23-31. (cancel)

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
Pastan et al. WO2009/032954 cited in the IDS filed 8/20/2019 (hereinafter known as "Pastan") represents the closest prior art.  Pastan teaches a method for isolating a binding region capable of binding a target biomolecule, the method comprising the steps of: a) providing a plurality of chimeric proteins, each protein comprising: a different candidate binding region comprising a polypeptide and capable of binding at least one target biomolecule; b) screening the plurality of chimeric proteins to isolate a chimeric protein with a assay-screenable characteristic of target biomolecule binding affinity; and c) identifying the amino acid sequence of a binding region of the chimeric protein isolated in step b), thereby isolating a binding region capable of binding a target biomolecule.
Pastan does not explicitly teach providing a plurality of chimeric proteins, each protein comprising a modified Shiga toxin ribotoxic region comprising at least one amino acid substitution, deletion, insertion, or addition as compared to a corresponding unmodified Shiga toxin ribotoxic region, so as to reduce or eliminate ribotoxicity of the modified Shiga toxin ribotoxic region, wherein the unmodified Shiga toxin ribotoxin region comprises an amino acid sequence having at least 85% sequence identity to a naturally occurring Shiga toxin A subunit sequence selected from SEQ ID NO: 1, or a Shiga toxin ribotoxic fragment thereof; and wherein the unmodified Shiga toxin ribotoxic region is capable of inactivating a ribosome.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639